Citation Nr: 0618454	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington (the RO).

The veteran testified at personal hearings that were held at 
the RO in May 2003 and November 2005 before a Decision Review 
Officer and the undersigned Veterans Law Judge, respectively.  
Transcripts of those hearings have been associated with the 
veteran's VA claims folder.

In October 2005, the RO reopened the veteran's claim and 
adjudicated the claim on the merits.  However, the Board must 
first examine whether the evidence warrants reopening the 
claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for PTSD has been submitted.  Accordingly, the 
claim is reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to that issue.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.




FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for PTSD in a February 2000 rating decision.  

2.  Evidence received subsequent to the February 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying the reopening 
of a claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

The Board observes that the veteran was notified by the July 
2002 rating decision, the September 2003 statement of the 
case (SOC) and the February 2004 and October 2005 
supplemental statements of the case (SSOC's) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD. 

Letters were sent to the veteran in August 2001 and April 
2005 which were specifically intended to address the 
requirements of the VCAA, to include advising the veteran of 
what the evidence must show to establish entitlement to 
service connection for PTSD, of what evidence must be 
provided by the veteran, of what evidence would be obtained 
by VA, and to submit any evidence that was in his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in July 2002, after the 
August 2001 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the VCAA letters.  With respect to elements (4) and (5), 
degree of disability and effective, these are moot in light 
of the RO's denial of service connection.  Any deficiency in 
notice as to those two elements is not prejudicial at this 
juncture.  

Because this claim is being reopened and remanded, any 
deficiencies with respect to VCAA notice will presumably be 
identified rectified by the agency of original jurisdiction.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).  He requested, and was accorded, 
personal hearings at the RO in May 2003 and November 2005 
before a Decision Review Officer and the undersigned Veterans 
Law Judge, respectively.  Transcripts of these hearings are 
associated with his claims file.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in April 2001, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for PTSD, which was last denied in an unappealed 
February 2000 VA rating decision.  The veteran's claim to 
reopen the previously denied claim was denied in a July 2002 
RO rating decision; he has appealed that decision.  As 
explained above, the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously denied claim.

The "old" evidence

In an October 1991 rating decision, the RO denied service 
connection for PTSD based on a lack of competent medical 
evidence of a current disability.  In February 1999, the 
veteran requested that his claim be reopened.  

The evidence of record at the time of the RO decision in 
February 2000 included stressor statements from the veteran 
and a fellow crew member of the USS CHICAGO, a leave record 
regarding the veteran's service, a history of the USS CHICAGO 
that was printed from the Internet, VA hospitalization 
records from October 1998 and a report of a November 1999 VA 
examination.  

The stressor statements reflect that the veteran's primary 
stressors were related to missile firing mishaps, to include 
while in the Gulf of Tonkin offshore Vietnam, during his 
service on the USS CHICAGO.  It appears that the veteran was 
assigned to the USS CHICAGO in 1966 and 1967.  A history of 
the USS CHICAGO reveals that the ship was a guided missile 
cruiser and that the ship served as a Navy Positive 
Identification Radar Advisory Zone (PIRAZ) station ship in 
the Gulf of Tonkin during the latter half of 1966.  

The October 1998 VA hospitalization records and the report of 
the November 1999 VA examination show a diagnosis of PTSD 
premised on the veteran's reported in-service stressors. 

The February 2000 decision

The February 2000 RO decision denied the veteran's claim to 
reopen due to a lack of credible supporting evidence of that 
the claimed in-service stressors actually occurred.  The 
veteran did not appeal that decision.

The veteran filed to reopen his claim in April 2001.  The 
July 2002 RO denial has been appealed.  Additional evidence 
which has been received since February 2000 will be discussed 
below.

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
PTSD was denied in February 2000 due to a lack of credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  

The "old" evidence demonstrated a diagnosis of PTSD and a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  The crucial 
matter at issue is whether the additionally received evidence 
provides credible supporting evidence that the claimed in-
service stressors actually occurred.  

At the May 2003 and November 2005 hearings the veteran 
testified about the missile mishaps aboard the USS CHICAGO.  
The RO also obtained the ship history of the USS CHICAGO for 
1966, which revealed that personnel of that ship were awarded 
four Navy Commendation Medals with Combat "V" 
Distinguishing Device.

This evidence can be considered "new" in that it was not 
previously before the RO at the time of the February 2000 
decision.  The evidence, in particular the additional 
stressor information provided by the veteran at the hearings 
and the information on the USS CHICAGO, can be considered 
"material" because it does relate to the element of the 
claim that was previously unmet, evidence that the claimed 
in-service stressors actually occurred.  See 38 C.F.R. 
§ 3.156 (2001).  The information as to the USS CHICAGO 
suggests that the ship, with the veteran aboard may have been 
engaged in combat.

In short, this evidence suggests that at least some of the 
veteran's claimed in-service stressors many have occurred.  
Accordingly, new and material evidence has been received as 
to the existence of in-service stressors, which was 
previously lacking.  The veteran's claim is therefore 
reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  For the reasons explained 
in the remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.




REMAND

Entitlement to service connection for PTSD.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

Combat status

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 
(Oct. 18, 1999).  The question of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Id.

In this case, as alluded to above information obtained by the 
RO indicates that crew members of the USS CHICAGO may have 
participated in combat operations during the latter part of 
1966.  If the veteran is in fact a combat veteran, stressor 
corroboration is not necessary.  See 38 C.F.R. § 3.304(f); 38 
U.S.C.A 1154(b); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 90, 98 (1993).

Accordingly, further development is required in order to 
determine whether the veteran is in fact a combat veteran.

VA medical records 

The report of the March 2002 VA examination reflects that the 
veteran receives outpatient treatment at the VA Medical 
Center in Seattle, Washington, and that he was hospitalized 
November 7, 2001, to November 15, 2001.  These records should 
be obtained.

VA examination

Based on the current medical evidence, it is not clear 
whether the diagnosis of PTSD is based on a combat stressor 
or a non-verified non-combat stressor.  Thus, another VA 
examination is necessary.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him to specify which stressors 
occurred in combat while serving on the 
USS CHICAGO in the Gulf of Tonkin and 
which stressors did not occur while in 
combat.  VBA should then undertake any 
indicated additional development to 
verify any claimed stressors, such as 
contacting the Naval Historical Center 
to obtain any additional records or 
contacting the U.S. Armed Services 
Center for Unit Records Research (CURR) 
for any additional stressor 
verification.  

2.   VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Seattle VAMC (in particular records from 
November 2001 to the present).  Any such 
treatment records so obtained should be 
associated with the veteran's VA claims 
folder.

3.  Based on the evidence then of record, 
VBA must make a specific finding as to 
whether the veteran engaged in combat 
while serving on the USS CHICAGO.  If the 
veteran is not found to have engaged in 
combat, VBA should make specific findings 
as to whether the other stressors 
reported by the veteran in fact occurred.  
A memorandum indicating which stressors 
occurred should be prepared and 
associated with the veteran's VA claims 
folder. 

4.  VBA must then arrange for a 
psychiatric examination of the veteran in 
order to determine the existence and 
etiology of the claimed of PTSD.  A copy 
of the memorandum indicating which 
stressors occurred should be made 
available to the examiner.  Based on a 
review of the claims folder and an 
interview with the veteran, the examiner 
should opine whether the veteran has 
PTSD.  If PTSD is diagnosed, the examiner 
should indicate whether it is related to 
the stressors listed in the memorandum 
supplied by VBA.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims for service connection for PTSD.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


